EXHIBIT 10.19

 

Summary of Non-Employee Director Compensation

 

Directors of Entravision Communications Corporation who are not officers or
employees of the company are compensated for their services as follows: (i) an
annual grant of an option to purchase 30,000 shares of Class A common stock
under our then-current incentive plan; (ii) $24,000 per year (which may be
converted into an option to purchase additional shares of Class A common stock
under a specified formula); (iii) $1,250 for attendance at a Board meeting in
person ($500 if telephonically); and (iv) $1,000 for attendance at a committee
meeting in person ($500 if telephonically and an additional $250 if serving as
the chairperson of the committee). However, Board committees may waive the
meeting fees to which they would otherwise be entitled, subject to the unanimous
approval of all members of the relevant committee.